Citation Nr: 0000249	
Decision Date: 01/05/00    Archive Date: 01/11/00

DOCKET NO.  94-17 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right foot, secondary to service-connected residuals of 
frostbite of the feet.

2.  Entitlement to service connection for peripheral 
neuropathy of both feet, secondary to service-connected 
residuals of frostbite of the feet.

3.  Entitlement to service connection for fibrositis, 
secondary to service-connected residuals of frostbite of the 
feet.

4.  Entitlement to benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 (West 1991 & Supp. 1999) for disability 
manifested by difficulty swallowing, choking, chest pain, 
lung pain, and kidney disability as a result of VA whirlpool 
therapy in November and December 1989.  

5.  Entitlement to benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for nerve entrapment in the left foot, due 
to VA surgery in 1984.  

6.  Entitlement to benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for nerve injury to the right arm, due to 
VA treatment in 1990.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel


INTRODUCTION

The veteran has active military service from May 1955 to 
December 1957.  

This case was previously before the Board of Veterans' 
Appeals (Board) and remanded for additional development in 
December 1996.  The case has been returned to the Board for 
further appellate consideration.  

Pursuant to the December 1996 remand, the veteran was 
provided examination of his feet in January 1999.  Following 
such examination, by rating action in March 1999, service 
connection was granted for arthritis of the left foot, as a 
residual of frostbite, and rated 20 percent disabling while a 
separate 10 percent rating was accorded for residuals of 
frostbite of the right foot.  Arthritis of the right foot 
remained denied.  The issue of service connection for 
arthritis of both feet has been changed to reflect the March 
1999 rating action.  

The veteran raised the issue of entitlement to benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for nerve 
damage in the right arm, allegedly resulting from blood 
having been drawn at a VA facility on February 22, 1990.  A 
rating action in September 1995 denied the § 1151 claim for 
the right arm, in addition to other determinations, and the 
veteran was so informed, including his appellate rights, the 
following month.  In a statement dated in October 1995, the 
veteran's representative noted that the 1151 issues had been 
decided unfavorably, and the veteran again wished to include 
the 1151 issue in his BVA appeal, "as originally stated on 
Form 9 Mar. 4, 91."  The Board notes that the March 1991 
substantive appeal by the veteran included reference to the 
nerve injury to the right arm.  A supplemental statement of 
the case (SSOC) that included right arm weakness due to VA 
treatment was sent to the veteran in March 1996.  In November 
1997, the RO informed the veteran that he should have been 
provided a separate statement of the case (SOC) and VA Form 
(VAF) 9 on the right arm issue alone; enclosed was a VAF 9, 
and the veteran was informed that he had 60 days to submit 
that form or his claim would be dropped.  A VAF 9 on the 
right arm issue was received in December 1997.  The RO in a 
rating action in April 1998 determined that the December 1997 
VAF 9 was the veteran's NOD, and was not timely filed.  He 
was informed that if he wished to reopen this claim new and 
material evidence was required.  

The Board finds that the October 1995 statement was an NOD to 
the September 1995 rating action denying right arm disability 
related to VA treatment, as reference was made to 1151 claims 
and the March 1991 substantive appeal that also included the 
right arm injury.  As shown above, the right arm issue is 
before the Board.


FINDINGS OF FACT

1.  There is no competent medical evidence that the veteran 
has arthritis of the right foot.

2.  The preponderance of the evidence is that the decades 
post-service peripheral neuropathy of the feet is causally 
related to the service-connected residuals of frostbite of 
both feet.

3.  There is no competent medical evidence that the veteran 
has fibrositis, secondary to service-connected residuals of 
frostbite of the feet.

4.  There is no competent medical evidence of a relationship 
between the veteran's whirl-pool therapy in 1989 and any 
current medical disability.

5.  The preponderance of the competent medical evidence is 
that the veteran does not have nerve entrapment in the left 
foot.

6.  There is no competent medical evidence that the veteran 
has nerve injury to the right arm, due to VA treatment in 
1990.


CONCLUSIONS OF LAW

1.  The appellant's claim for service connection for 
arthritis of the right foot, secondary to service-connected 
residuals of frostbite of the feet is not well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998).

2.  Peripheral neuropathy of the feet is causally or 
etiologically related to a service-connected disability.  
38 U.S.C.A. § 1131, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.310(a) (1999).

3.  The appellant's claim for service connection for 
fibrositis, secondary to service-connected residuals of 
frostbite of the feet is not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999).

4.  The veteran's claim for benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for disability manifested by 
difficulty swallowing, choking, chest pain, lung pain, and 
kidney disability as a result of VA whirlpool therapy in 
November and December 1989, is not well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).

5.  The criteria for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for nerve entrapment in the 
left foot, due to VA surgery in 1984, have not been met.  
38 U.S.C.A. §§ 11515107(a) (West 1991 & Supp. 1996); 
38 C.F.R. § 3.358 (1996).

6.  The veteran's claim for benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for nerve injury to the 
right arm, due to VA treatment in February 1990, is not well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There are 3 volumes of folders concerning the veteran's 
claims for benefits beginning in 1974.  These volumes contain 
medical evidence, statements from the veteran, letters to and 
from Congressional representatives, and associated documents 
propagated by the RO related to these claims.  These folders 
have been reviewed in their entirety in regard to the claims 
currently before the Board, and the pertinent evidence for 
each issue is set forth below.


Service Connection Claims

Arthritis of the Right Foot

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well grounded 
claim is "[a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in general, a claim for service 
connection is well grounded when three elements are satisfied 
with competent evidence.  Caluza v. Brown, 7 Vet. App. 498 
(1995).   First, there must be competent medical evidence of 
a current disability (a medical diagnosis).  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992)  Second, there must be evidence 
of an occurrence or aggravation of a disease or injury 
incurred in service (lay or medical evidence). Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. 
App. 465 (1994).  Third, there must be a nexus between the 
in-service injury or disease and the current disability 
(medical evidence or the legal presumption that certain 
disabilities manifest within certain periods are related to 
service).  Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. 
Brown, 7 Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1999) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation or diagnosis cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a) (West 1991); 
if no cognizable evidence is submitted to support a claim, 
the claim cannot be well grounded.  Id.

Factual Background

VA medical records, including examinations, outpatient 
clinicals, and medical statements, from 1974 through 1987 are 
absent any reference to or finding of arthritis of the feet.  
B. P., DPM, in a statement dated November 4, 1988, noted 
treatment for the veteran at the podiatry clinic, and 
summarized that the veteran had frostbite, chronic in nature, 
and "mild degenerative arthritis."  

VA treatment for the veteran, beginning in 1990, included the 
rheumatology clinic.  In hearing testimony in August 1991, 
the veteran reported that he had been checked for arthritis 
for years and there was no sign of arthritis, and then all of 
a sudden he developed arthritis in his feet and doctors told 
him it was due to frostbite, Transcript (T.) p. 3.  

Received in April 1997, were copies of medical records for 
the veteran, private and VA, from the 1970's into the 1980's, 
apparently associated with his claim for a Social Security 
Administration disability claim.  A private x-ray study of 
the left foot, in August 1985 was interpreted as showing "a 
suggestion of very minimal lipping at the first MP joint and 
there was a slight deformity of the distal shaft of the 
fourth metatarsal suggestive of old healed fracture."  

Copies of VA clinic records for the veteran from 1988 to 1997 
do not reveal any pertinent diagnostic studies showing 
arthritis of the right foot.  

VA x-ray studies of the feet in January 1998 revealed mild 
degenerative joint disease changes about the left foot; the 
bones and joints of the right foot were described as normal.

Analysis

In order for a claim for claim for service connection to be 
well grounded, the 3 elements are (1) a medical diagnosis of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in[-]service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service [disease or injury] and the 
current disability.  In this case there is no medical 
diagnosis of arthritis of the right foot.  "A determination 
of service connection requires a finding of the existence of 
a current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  In 
the absence of competent medical evidence of a current right 
foot arthritis his claim is not well grounded. 

The veteran himself is not shown to possess the medical 
expertise to determine the etiology of his various medical 
symptoms or their relationship to his service-connected 
disability, and his claims of medical disability are of no 
probative value.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  In regard to his testimony that he was told by 
doctors that he had arthritis of the feet, such hearsay 
medical evidence does not constitute medical evidence 
necessary for a well-grounded claim.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  

Where the Board addresses in a decision a question that was 
not addressed by the RO, it must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby.  In this case, the RO resolved this issue 
on the merits whereas the Board finds that the appellant did 
not meet his initial burden of submitting a well grounded 
claim.  Since the appellant did not meet her initial burden, 
however, her claim is inherently implausible such that any 
error by the RO is harmless and he is not prejudiced. Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993); Meyer v. Brown, 9 Vet. 
App. 425 (1996).


Peripheral Neuropathy of Both Feet

There a multiple diagnoses of peripheral neuropathy of the 
lower extremities for the veteran, to include some 
assessments that associated the neuropathy with the service-
connected frostbite of the feet..  On the basis of the 
current case law, which requires that this evidence be 
presumed to be true for the limited purpose of establishing a 
well grounded claim, the veteran's claim for service 
connection for a peripheral neuropathy of the lower 
extremities, secondary to service-connected frostbite must be 
presumed to be plausible, and thus well grounded.  King v. 
Brown, 5 Vet. App. 19 (1993); Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  The Board further finds that the RO has 
amply discharged the duty to assist under 38 U.S.C.A. 
§ 5107(a).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a) (1999).

Factual Background

The record shows alcohol abuse for the veteran post-service, 
with the veteran reporting that he quit drinking in 1976.  

VA examination of the feet in October 1986 noted sensation 
decreased to pinprick and light touch, and bilateral 
paresthesia's.  Vascular evaluation in November 1988 found no 
chronic PVD (peripheral vascular disease).  A neurology 
evaluation was recommended, and performed later that same 
month.  He was referred for tingling and numbness in the arms 
and legs.  The veteran reported tingling and burning 
dysesthesia's in his feet, since the early 1970's.  The 
pertinent impression was status post frost bite, possible 
mild peripheral neuropathy.  A NVC (nerve conduction 
velocity) test was performed in December 1988 and the finding 
were consistent with a peripheral mild polyneuropathy.  It 
was noted that the veteran refused an EMG (electromyography).  

The veteran was provided VA neurology evaluation in August 
1990, in regard to his complaints of leg pain.  Slowly 
progressing neuropathic pain involving the feet, ankles, and 
legs was reported.  Dr. H.'s impression included painful 
peripheral neuropathy.  Dr. H., in a statement dated November 
26, 1990, reported that the veteran has a moderately severe 
painful peripheral neuropathy due to feet and leg pain and 
sensory changes.  It was noted that the "exact cause of this 
disorder is in question."  His frostbite injury was noted 
and it was commented that though "we cannot definitely 
attribute his current problems to this injury there is at 
least suggestive evidence for a cause and effect 
relationship."  It was noted that the case had been 
discussed with other neurologists and a letter written to 
Mayo Clinic for advise, as there did not appear to be any 
hard evidence for late onset peripheral neuropathy following 
cold injury.  It was also noted that the veteran did drink 
heavily at one time but had been abstinent for several years 
and if his neuropathy were from alcohol abuse, it should be 
getting better rather than worse.  

In file is a copy of a letter from P. D., M.D., Department of 
Neurology, Mayo Clinic, dated October 24, 1990, addressed to 
Dr. H..  It was noted that the question of painful neuropathy 
related to frost bite injury from years before was complex.  
Further noted was that painful neuropathies were quite common 
in the elderly and in other cases related to metabolic and 
toxic conditions.  It was opined that it would be difficult 
to prove that cold injury caused the injury unless continuous 
neurologic involvement from the time of the injury could be 
documented.  It was not Dr. P. D.'s impression that cold 
injury was an important cause of later neuropathy.  

In hearing testimony in August 1991, the veteran reported 
that he did not remember the first time he was told he had 
peripheral neuropathy, T. p. 4.  

VA outpatient clinic records from 1988 to 1997 note reference 
to current alcohol use in 1992.  About 1994, the veteran's 
complaints centered on his back, neck, and shoulder pains.  
In June 1994, Dr. H. noted that the veteran had returned for 
follow-up on polyarthralgia and residual neuropathic pain 
secondary to frostbite.

In an August 18, 1997 statement, following review of the 
medical records of the veteran regarding the etiology of 
painful peripheral neuropathy, Dr. H. noted the documented 
history of frostbite for the veteran, and research of 
material in the VA related to neuropathic sequelae of cold 
injury.  In regard to the veteran's case, Dr. H. stated that 
the etiology of his painful peripheral neuropathy and 
multiple arthritic complaints "may never be fully 
delineated."  It was noted that the veteran had a "history 
of toxic exposures from chronic tobacco use, alcohol, and 
industrial solvents related to his work as an auto body 
repair mechanic.  All of these exposures could potentially 
contribute to neuropathy.  The one historical fact which 
would service connect his complaints is the history of cold 
injury and references which relate conditions such as 
arthritis and neuropathy to the remote effects of cold 
injury."

Analysis

It has been medically established that the veteran has 
peripheral neuropathy involving his lower extremities.  The 
question is whether this disorder is related to his service-
connected frostbite of both feet.  According to the medical 
evidence, the problem is complicated by the veteran's abuse 
of alcohol and his tobacco use, as well as his contact with 
toxic chemicals while doing body and fender work.  The 
medical opinions in 1990 were equivocal in making any 
association between the cold injury in service, and the 
decades post-service peripheral neuropathy.  Dr. H. in 1990 
did note that with abstinence from alcohol, any alcohol 
related neuropathy should get better, not worse as appeared 
the case of the veteran; however, it appears from the record 
that the veteran was not completely abstain from alcohol as 
had been related by Dr. H..  Be that as it may, although 
couched somewhat equivocally, Dr. H. in 1997, after reading 
material concerning post-cold injury neuropathies, stated 
that the one fact that service connected the veteran's 
neuropathic complaints was his historical cold injury, and 
references which related conditions such as arthritis and 
neuropathy to remote effects of cold injury.  The Board finds 
that Dr. H.'s opinion, based on review of recent medical data 
concerning residuals of remote cold injuries, carries 
sufficient probative weight to establish by a preponderance 
of the evidence that the veteran's current peripheral 
neuropathy of the feet is causally related to cold injury in 
service.


Fibrositis, Secondary to Service-Connected frostbite of the 
Feet

The conditions for a well-grounded claim have been set forth 
above.

Factual Background

A VA neurology evaluation was performed in December 1988, in 
regard to the veteran's complaints to include nonspecific 
pain in arms and legs, with no evidence of vascular disease.  
The veteran reported experiencing annoying muscle aches 
involving his legs, arms, shoulders, and back.  He insisted 
that the pain was not in the joints but specifically in the 
muscles.  The impression included "muscle soreness etiology 
unknown, doubt myositis, possibly he may be suffering from 
fibrositis."  VA clinical records in 1988 and 1989 note 
possible fibrositis for the veteran.  Records in 1990 note 
chronic pain syndrome, polyarthralgia, and "fibrositis."  A 
neurology evaluation in August 1990 noted that the veteran 
was followed for "fibrositis" by Dr. G. in the pain clinic.  
The evaluation impression included history of "fibrositis."  

In hearing testimony in August 1991, the veteran reported 
that "Dr. Vike" told him he had fibrositis, and his current 
doctor, "Dr. Harpo (H.)", won't tell him what caused it 
because they don't know where fibrositis comes from, T. pp. 5 
and 6.  

VA clinic records from 1988 to 1997, reflect complaints of 
hurting all over in 1992, and in 1993 he complained of 
diffuse joint pain and muscle soreness.  In February 1994, he 
reported that once in service he fell unconscious and 
probably was exposed to cold weather and was "frost bitten" 
all over.  He had pain all over since then.  There were no 
specific finding of fibrositis in 1994, 1995, 1996, or 1997.

When examined by the VA in January 1998, an opinion as to 
fibrositis was requested.  It was noted that the veteran 
stated that he had "never been told that he has fibromyalgia 
or fibrositis."  He did state that he has pains all over and 
that doctors, including Dr. H. told him he had arthritis.  He 
also stated that about a month prior, after an MRI, he was 
told he had more than arthritis.  He recounted the areas of 
joint and muscle pains.  On physical examination, the veteran 
did not meet the requirements of the 18 tender point sites 
for a diagnosis of fibromyalgia or fibrositis.  The pertinent 
diagnosis was the veteran did not meet the criteria for 
fibrositis or fibromyalgia.  There was review of the claims 
file by the examiner.

Analysis

Service connection cannot be established for a disease or 
disability not medically demonstrated.  The first element for 
a well-grounded claim is a medical diagnosis of a current 
disability.  The medical evidence of record does not 
establish that the veteran has fibrositis.  His claim is not 
well-grounded.  McManaway v. West, No. 97-280 (U.S. Vet. App. 
Sept. 29, 19999).

The veteran did testify that he was told by a treating 
physician that he had fibrositis.  As pointed out above, such 
hearsay medical evidence does not constitute medical evidence 
necessary for a well-grounded claim.  See Robinette.  
Additionally, in January 1998 he told the examiner that he 
had never been told he had fibrositis, but he had been told 
by doctors that he had arthritis.  

Where the Board addresses in a decision a question that was 
not addressed by the RO, it must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby.  In this case, the RO resolved this issue 
on the merits whereas the Board finds that the appellant did 
not meet his initial burden of submitting a well grounded 
claim.  Since the appellant did not meet her initial burden, 
however, her claim is inherently implausible such that any 
error by the RO is harmless and he is not prejudiced. Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993); Meyer v. Brown, 9 Vet. 
App. 425 (1996).


38 U.S.C.A. § 1151 Claims

In Gardner v. Derwinski, 1 Vet. App. 584 (1991), the United 
States Court of Appeals for Veterans Claims (previously known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") invalidated 38 C.F.R. 
§ 3.358(c)(3), based on the fact the section of the 
regulation, which included an element of fault, did not 
properly implement 38 U.S.C.A. § 1151.  In pertinent part, 
38 U.S.C.A. § 1151 provides that where any veteran shall have 
suffered an injury, or an aggravation of an injury, as the 
result of hospitalization, medical or surgical treatment, not 
the result of the veteran's own willful misconduct, and such 
injury or aggravation results in additional disability or in 
death, disability compensation shall be awarded in the same 
manner as if such disability, aggravation, or death were 
service-connected.  The requirement for fault was eliminated.  
In December 1994, the United States Supreme Court (Supreme 
Court) affirmed the lower court's decision in Brown v. 
Gardner, ___U.S. ___, 115 S. Ct. 552 (1994).  On March 16, 
1995, new regulatory criteria were promulgated by the VA to 
conform to the Supreme Court's decision and to implement the 
holding in Gardner.

38 U.S.C.A. § 1151 was amended by Congress in 1996, the 
purpose of which was to change the requirements concerning 
negligence for recovery under § 1151.  This change is 
effective October 1, 1997, and can be construed to affect 
only claims filed on or after that date.  The claims now 
before the Board on appeal were initially filed before 1997, 
and the Board will proceed on the basis that the more 
restrictive legislative changes do not apply to these 
matters.

Statutory/Regulatory Background

A claim for benefits under 38 U.S.C.A. § 1151 is similar to a 
claim for service connection, with the principle distinction 
that the focus is upon VA care, not the claimant's period of 
service.  Significantly, the principle of well-groundedness 
is applicable to these claims.

Where any veteran shall have suffered an injury, or an 
aggravation of an injury, as the result of hospitalization, 
medical or surgical treatment, or the pursuit of a course of 
vocational rehabilitation under chapter 31 of this title, 
awarded under any of the laws administered by the Secretary, 
or as a result of having submitted to an examination under 
any such law, and not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability to or the death of such veteran, 
disability or death compensation under this chapter and 
dependency indemnity compensation under chapter 13 of this 
title shall be awarded  in the same manner as if such 
disability, aggravation, or death were service-connected.  
38 U.S.C.A. § 1151 (West 1991).

Regulatory provisions pertinent to this claim include 
38 C.F.R. § 3.800, determinations for disability or death 
from hospitalization, medical or surgical treatment, 
examinations or vocational rehabilitation training, which 
provides:  

(a)  	General.  Where it is determined 
that there is additional disability resulting 
from a disease or injury or an aggravation of 
an existing disease or injury suffered as a 
result of training, hospitalization, medical 
or surgical treatment, or examination, 
compensation will be payable for such 
additional disability. (Authority: 38 U.S.C. 
1151).

(b)  	Additional disability.  In 
determining that additional disability 
exists, the following considerations will 
govern: 
(1)  	The veteran's physical condition 
immediately prior to the disease or injury on 
which the claim for compensation is based 
will be compared with the subsequent physical 
condition resulting from the disease or 
injury, each body part involved being 
considered separately. 
(i)  	As applied to examinations, the 
physical condition prior to the disease or 
injury will be the condition at time of 
beginning the physical examination as a 
result of which the disease or injury was 
sustained. 
(ii)  	As applied to medical or surgical 
treatment, the physical condition prior to 
the disease or injury will be the condition 
which the specific medical or surgical 
treatment was designed to relieve. 
(2)	  Compensation will not be payable under 
38 U.S.C. 1151  for the continuance or 
natural progress of disease or injuries for 
which the training, or hospitalization, etc., 
was authorized. 
(c)	  Cause.  In determining whether such 
additional disability resulted from a disease 
or an injury or an aggravation of an existing 
disease or injury suffered as a result of 
training, hospitalization, medical or 
surgical treatment, or examination, the 
following considerations will govern: 
(1)	  It will be necessary to show that the 
additional disability is actually the result 
of such disease or injury or an aggravation 
of an existing disease or injury and not 
merely coincidental therewith. 
(2)	  The mere fact that aggravation 
occurred will not suffice to make the 
additional disability compensable in the 
absence of proof that it resulted from 
disease or injury or an aggravation of an 
existing disease or injury suffered as the 
result of training, hospitalization, medical 
or surgical treatment, or examination. 


(3)	  Compensation is not payable for the 
necessary consequences of medical or surgical 
treatment or examination properly 
administered with the express or implied 
consent of the veteran, or, in appropriate 
cases, the veteran's representative.  
"Necessary consequences" are those which are 
certain to result from, or were intended to 
result from, the examination or medical or 
surgical treatment administered. Consequences 
otherwise certain or intended to result from 
a treatment will not be considered uncertain 
or unintended solely because it had not been 
determined at the time consent was given 
whether that treatment would in fact be 
administered. 
(4)	  When the proximate cause of the injury 
suffered was the veteran's willful misconduct 
or failure to follow instructions, it will 
bar him (or her) from receipt of compensation 
hereunder except in the case of incompetent 
veterans.
(5)	  Compensation for disability resulting 
from the pursuit of vocational rehabilitation 
is not payable unless there is established a 
direct (proximate) causal connection between 
the injury or aggravation of an existing 
injury and some essential activity or 
function which is within the scope of the 
vocational rehabilitation course, not 
necessarily limited to activities or 
functions specifically designated by the 
Department of Veterans Affairs in the 
individual case, since ordinarily it is not 
to be expected that each and every different 
function and act of a veteran pursuant to his 
or her course of training will be 
particularly specified in the outline of the 
course or training program.  For example, a 
disability resulting from the use of an item 
of mechanical or other equipment is within 
the purview of the statute if training in its 
use is implicit within the prescribed program 
or course outlined or if its use is implicit 
in the performance of some task or operation 
the trainee must learn to perform, although 
such use may not be especially mentioned in 
the training program. In determining whether 
the element of direct or proximate causation 
is present, it remains necessary for a 
distinction to be made between an injury 
arising out of an act performed in pursuance 
of the course of training, that is, a 
required "learning activity", and one arising 
out of an activity which is incident to, 
related to, or coexistent with the pursuit of 
the program of training.  For a case to fall 
within the statute there must have been 
sustained an injury which, but for the 
performance of a "learning activity" in the 
prescribed course of training, would not have 
been sustained.  A meticulous examination 
into all the circumstances is required, 
including a consideration of the time and 
place of the incident producing the injury. 
(6)	  Nursing home care furnished under 
section 1720 of title 38, United States Code 
is not hospitalization within the meaning of 
this section.  Such a nursing home is an 
independent contractor and, accordingly, its 
agents and employees are not to be deemed 
agents and employees of the Department of 
Veterans Affairs.  If additional disability 
results from medical or surgical treatment or 
examination through negligence or other 
wrongful acts or omissions on the part of 
such a nursing home, its employees, or its 
agents, entitlement does not exist under this 
section unless there was an act or omission 
on the part of the Department of Veterans 
Affairs independently giving rise to such 
entitlement and such acts on the part of both 
proximately caused the additional disability.  
38 C.F.R. § 3.358 (1996)




Disability manifested by difficulty swallowing, 
choking, chest pain, lung pain, and kidney disability, 
as a result of VA whirlpool therapy in November and December 
1989.

Factual Background

The October 27, 1989 medical certificate showing treatment of 
the veteran for his complaints of pain in the head, arms, 
shoulder and neck, noted plans to include physical therapy.

The veteran was initially seen at the physical therapy clinic 
November 28, 1989 with chronic pain "all over."  Heat was 
said to help decrease the aching pain.  Following physical 
evaluation, the assessment was that the veteran was not 
grossly abnormal but did not demonstrate strength and 
coordination of a normal, healthy individual.  It was planned 
to instruct the veteran in general range of motion (ROM) and 
stretching program for 2 visits, and request evaluation to 
rule out neurological disorder.

The veteran was seen at rheumatology December 11, 1989, for 
evaluation of probable fibrositis and pain syndrome.  He made 
no reference to problems other than his joint and muscle 
pain.  The impression was polyarthralgia/chronic pain 
syndrome, history of frostbite.  He was seen at RMS 
(rehabilitation medicine service) December 15, 1989, 
complaining of pain everywhere, with aches and weakness in 
all muscles.  The impression was depression.  He was not 
interested in psychiatry referral.

A December 26, 1989 medical certificate noted that over the 
prior 7 to 10 days the veteran had generalized chest pain, 
associated with SOB (shortness of breath), and weakness, 
unrelated to activity.  The pain was "dull" lasting only 
seconds but the weakness lasted an hour and a half.  

A January 3, 1990 physical therapy "final note" showed the 
initial visit was November 28, 1989, followed by a program 
that consisted of W/P (whirl-pool), followed by an exercise 
program.  It was recorded that the veteran did not tolerate 
the treatment of W/P well and the treatment was changed to 
hot packs, no whirl pool or exercise, per a physician on the 
15th of December 1989.  The treatment was for 4 weeks.  The 
2nd of January 1990, the veteran called and stated that the 
treatment was not doing any good and he would not be coming 
back.  He had a total of 3 treatments, the last on December 
26, 1989.  It was noted that he tolerated the treatment 
"fair."

A medical certificate dated the 22nd of January 1990, noted 
that the veteran was complaining of his chest, back, pulling 
in the left side of the neck that pulled his head sideways 
"about a week ago."  A choking sensation all of the time 
was noted.  There was reference to a note in mid December 
1989 that the veteran was not cooperative with any form of 
treatment.  He claimed he was choking at the time of 
examination, which showed a normal throat.  The assessment 
was "choking sensation" all of the time, unknown cause.

When seen at the pain clinic January 23, 1990, it was 
recorded that the veteran was most painful in legs and upper 
body muscles, and had been very reluctant to comply with 
previous treatments out of fear and concern.  He agreed to 
comply with the recommended treatment, and medication was 
prescribed.  

A VA outpatient clinic record, February 16, 1990, noted that 
the veteran stated that "they messed me up when they put me 
in the whirl pool."  He claimed he was having problems with 
his neck, chest, and back hurting, hurting all over, and 
having a problem swallowing.  It was noted that the 
difficulty with food sticking in the lower part of his throat 
started in December 1989 "since they put me in that whirl 
pool."  The assessment was dysphagia, unknown cause, doubt 
significant pathology.  

A February 7, 1990 rheumatology clinic visit noted no new 
complaints.  The veteran was taking medication and sleeping 
better.  The examination and impression did not include any 
reference to symptoms from whirl-pool therapy.  

On February 15, 1990 the veteran was sent to physical therapy 
from the pain clinic in regard to muscle pain.  There was no 
reference to any swallowing or choking problem.  Reference 
was made to "spurs" on the cervical spine that caused 
headaches, and a constant burning in his head, chest, arms 
and back.  Brief relief in warm water was reported.  The 
assessment was chronic pain of apparently several origins for 
which a total body conditioning program may produce some 
relief.  The veteran was skeptical at best about the benefits 
of physical therapy goals.  A note from the 23rd of February 
was to the effect the veteran was discharged from the therapy 
program for non-attendance.  

Received February 20, 1990 was the veteran's claim for 
persistent residuals of difficulty swallowing, mild choking, 
chest pain, and lung pain, related to whirl-pool treatment 
for fibrositis on either November 27, 1989, or December 4, 
1989. 

A November 1990 progress note showed impressions of COPD 
(chronic obstructive pulmonary disease), fibrositis and 
fibromyalgia syndrome, and chronic non-cardiac chest pain, 
possibly secondary to fibrositis and fibromyalgia.

When seen at a neurology clinic in March 1991, the veteran 
reported right thigh pain, and stated that he had not had a 
normal erection since February or March 1990.  

In hearing testimony in August 1991, the veteran reported 
that he was put in the whirl-pool in 1989 for fibrositis and 
arthritis, and that after 10 or 12 minutes severe pressure 
built up in his chest and lungs and that he hollered to get 
out.  Since then he had difficulty swallowing, choking and 
had pain in his lungs.  When asked if he felt that the 
arthritis had spread due to the treatment, the veteran 
replied that it wasn't there before.  He also noted that 
since the incident he still had chest pains, lung problems, 
kidney pain, and impotence, all developed gradually since the 
whirl-pool, T. pp. 7, 8, and 9.  

The Board notes that subsequent VA clinical records do not 
reflect continuation of complaints of difficulty swallowing, 
choking, chest pain, lung pain, and kidney difficulty related 
to whirl-pool therapy.

Analysis

For the limited purpose of determining whether a claim is 
well grounded, evidentiary assertions must be accepted as 
true, and service connection may be established through 
competent lay evidence, not medical records alone.  Horowitz 
v. Brown, 5 Vet. App. 217 (1993).  Here, the Board does not 
doubt the good faith recitation of symptoms by the veteran 
following his immersion in a whirl-pool, but a lay person is 
not capable of offering evidence requiring medical knowledge 
and lay persons are not competent to render testimony 
concerning medical causation.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  There is no competent medical evidence 
that the veteran has any disability related to the whirl-pool 
therapy in 1989.

Medical evaluations after the whirl-pool incident did not 
result in a diagnosis of additional disability related to the 
W/P therapy.  In fact there is no current medical diagnosis 
for the veteran of additional disability manifested by 
difficulty swallowing, choking, chest pain, lung pain, and 
kidney disability as a result of VA whirlpool therapy or 
otherwise.  Even the impression of dysphagia in February 
1990, following the veteran's recitation of problems 
following whirl-pool therapy, did not result in nexus to that 
incident, and it's significance was doubted.  It would appear 
from the record that whatever symptoms the veteran may have 
experienced immediately after the whirl-pool therapy, there 
are no current medically ascertainable residuals.  His belief 
alone is insufficient to establish a well-grounded claim.  

Where the Board addresses in a decision a question that was 
not addressed by the RO, it must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby.  In this case, the RO resolved this issue 
on the merits whereas the Board finds that the appellant did 
not meet his initial burden of submitting a well grounded 
claim.  Since the appellant did not meet her initial burden, 
however, her claim is inherently implausible such that any 
error by the RO is harmless and he is not prejudiced. Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993); Meyer v. Brown, 9 Vet. 
App. 425 (1996).


Nerve entrapment in the left foot, due to VA surgery in 1984.

There is a private assessment of "probable" nerve 
entrapment in the left foot, which the physician thought was 
due to prior VA surgery.  On the basis of the current case 
law, which requires that this evidence be presumed to be true 
for the limited purpose of establishing a well grounded 
claim, the veteran's claim for service connection for nerve 
entrapment in the left foot, due to VA surgery in 1984 must 
be presumed to be plausible, and thus well grounded.   King 
v. Brown, 5 Vet. App. 19 (1993); Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  The Board further finds that the RO has 
amply discharged the duty to assist under 38 U.S.C.A. 
§ 5107(a).

The statutory and regulatory background for § 1151 claims has 
been set forth above.

Where it is determined that that there is additional 
disability resulting for a disease or injury or an 
aggravation of an existing disease or injury suffered as a 
result of training, hospitalization, medical or surgical 
treatment, or examination, compensation will be payable for 
such additional disability.  38 C.F.R. § 3.358 (1996).

Factual Background

On April 10, 1984, the veteran was scheduled for surgery 
excision of a fibrous and calcified mass, left foot.  The 
surgery was canceled when the local anesthesia was 
ineffective.  He was rescheduled, with general anesthesia, 
later that same month.  A hospital summary for the period 
April 22-25, 1984 shows uneventful surgery and post-operative 
period for a soft tumor growth on the left foot.

An April 25, 1984 physical therapy record noted excision of a 
mass on the left foot on the 23rd.  The veteran was fitted 
with crutches and instructed in their use.  He was seen at 
the podiatry clinic April 30, 1984, post-operative day 7, and 
inspection of the foot revealed slight swelling and slight 
erythema.  The foot looked extremely well for the procedure 
performed.  Pathology revealed an inclusion cyst.  The 
assessment was "progressing satisfactorily."  A May 7, 1984 
clinic record noted that the veteran stated that he was 
"feeling fine."  He was again noted to be "progressing 
satisfactorily."  Return visits the 14th, 17th, and 24th of 
May, found the veteran feeling fine, and stating that his 
foot was fine.  Progress was satisfactory.  The veteran was 
still feeling fine in June1984, and it was recorded on the 
21st of June that the incision had opened up due to the 
veteran twisting his foot in a fall.  There was no drainage, 
inflammation or infection.  Podiatry clinic visits in July 
1984 also reported that the veteran stated that his foot was 
fine, and getting better.  The veteran continued to proclaim 
that his foot was doing well/fine/better in podiatry clinic 
visits in August, September, October, and November 1984.

A podiatry clinic record dated in January 1985 showed 
examination of the veteran's foot and that it had healed 
satisfactorily.  Due to the size of the cyst, the plantar 
aspect had undergone certain plantar changes.  The veteran 
was cleared to return to work.  In March 1985, it was noted 
that the veteran stated that "my foot is feeling fine."  
There were no abnormal findings.  In May 1985 he was casted 
for orthotics.  

VA podiatry examination in November 1986 showed that the 
veteran's chief complaint was aching an burning of both feet.  
There was reference to the April 1984 surgery, and it was 
noted that pathology reported an epidermal inclusion cyst 
with foreign body granuloma and focal dystrophic 
calcification.  Other than the scar, there were no finding 
referable to the left foot surgery.  Examination of the feet 
in December 1986 was also without complaints or findings 
referable to the foot surgery in 1984.  

B. Sp., M. D., in a progress note dated in February 1986, 
reported that the veteran complained of tingling, weather 
sensitivity, itching and aching of the left foot.  The 
veteran reported not working since evaluation in August 1985 
when there was a diagnosis of metatarsalgia in the left foot.  
Reference was made to the surgery in April 1984, and 
associated slides are in file.  The impression was subjective 
symptoms but an essentially normal examination of the foot.  
Dr. Sp. reported that the veteran also had a diagnosis of 
metatarsalgia along the left foot and this appears to be 
secondary to the previous surgery procedure.  

The veteran's mother, in a letter dated in January 1987, 
reported that at age 5 years, the veteran sustained a cut on 
his left foot from a saw.

Dr. Sp., in a progress note dated in May 1988, found some 
tenderness along the lateral aspect of the 3rd metatarsal 
head and stated that "very localized pressure will reproduce 
some sharp pain."  The impression was that the veteran "has 
probably an entrapment of one of his plantar sensory nerves 
in the scar in which he gets repeated pressure with weight 
bearing."  It was thought that this related back to the 
surgery in 1984.

B. Pr., DPM, MPH, in a statement in November 1988, noted 
examinations of the veteran's feet in 1986 and 1988, to 
include vascular consult.  It was summarized that the veteran 
had chronic frostbite, mild degenerative arthritis, and a 
vascularity which appears to be normal.  There was no 
reference to nerve entrapment.

The Board, in decisions in April 1988, and January 1990, 
denied service connection for residuals of a cyst of the left 
foot.

In February 1990, the veteran filed a claim to include 
entrapment of a plantar sensory nerve condition, as the 
direct result of excision of the soft tumor in 1984.

Podiatry evaluation in June 1990 was without finding of nerve 
entrapment in the left foot.  The veteran was provided 
neurology evaluation in August 1990, and it was reported that 
he had hyperpathia in the third toe of the left foot, and 
dysthesia in the feet.  Physical examination found 
hyperpathia of the feet on stroking the bottom of the foot, 
with the third toe of the left foot being more sensitive.  
The diagnosis was painful peripheral neuropathy.

Dr. Pr., in a progress note dated in April 1991, noted that 
an examination in October 1986 resulted in a diagnosis of 
chronic frost bite of both feet.  There was no reference to 
nerve entrapment in the left foot.

In hearing testimony in August 1991, the veteran recounted 
the surgery in 1984, and reported "he told me he cut the 
nerve."  He also reported that with the cut nerve, he had 
lost feeling in fourth toe, next to the little toe, T. pp. 
10, and 13.  

VA outpatient clinic records for the 1990's do not reflect 
any diagnosis of nerve entrapment in the left foot.  As noted 
above, the veteran was diagnosed with painful peripheral 
neuropathy in the feet.  

VA examination of the veteran's feet in January 1998, noted 
that the veteran reported that standing on his feet all day 
was painful, and he had to limit his activities due to that.  
The examiner's impression was metatarsalgia, essentially 
related to fat-pad thinning, possibly related to 
"freezing."  Additional evaluation also in January 1998, 
for fibrositis, did not result in any diagnosis of nerve 
entrapment in the left foot.  The examiner, in November 1998, 
when asked to specifically comment on nerve entrapment in the 
left foot, noted the mass that was removed in 1984, and made 
no diagnosis of current nerve entrapment.  

Analysis

The only positive evidence in support of the veteran's claim 
for nerve entrapment in the left foot is the statement by Dr. 
Sp. in May 1988.  It is noteworthy that only 2 years prior, 
Dr. Sp. had diagnosed metatarsalgia for the left foot; 
however, in 1988, after finding some tenderness along the 
lateral aspect of the 3rd metatarsal head and sharp pain with 
very localized pressure, he opined that the veteran 
"probably" had entrapment of one of his plantar sensory 
nerves in the surgical scar with weight bearing, and that it 
was related to the surgery in 1984.  Note that Dr. Sp. was 
not specific about the nerve involvement, only that it was 
"one" of his plantar sensory nerves.  He did no EMG or NCV 
testing, and based his opinion solely on the veteran's 
subjective complaints.  

The negative evidence against the veteran's claim of left 
foot nerve entrapment is that no other examiner of the 
veteran's feet has ever diagnosed nerve entrapment related to 
left foot surgery in 1984.  B. Pr., a doctor of podiatry 
medicine, in a statement in November 1988, noted examinations 
of the veteran's feet in 1986 and 1988 and made no reference 
to nerve entrapment involving the left foot.  Podiatry and 
neurology evaluations in 1990 found no nerve entrapment in 
the left foot, and the neurology diagnosis was painful 
peripheral neuropathy of both feet.  It is noteworthy, that 
in hearing testimony in August 1991 the veteran reported that 
as a result of the cut nerve, he had lost feeling in fourth 
toe.  In other words, according to the veteran, from 1988 to 
1991, he went from pain in the 3rd metatarsal due to nerve 
entrapment due to surgery, to loss of feeling in the fourth 
toe due to the 1984 surgery.  VA clinic records of treatment 
for the veteran from 1988 to 1997 do not reflect any 
diagnosis of nerve entrapment in the left foot.  Even VA 
examinations of the veteran's feet in 1998 did not result in 
any finding or diagnosis of nerve entrapment in the left 
foot.  

On an overview, the Board finds that the single opinion of 
nerve entrapment in 1988 is over shadowed by the dearth of 
any further reference to nerve entrapment in the left foot 
after repeated examinations and evaluations of the veteran's 
feet over the next 10 years.  The Board, in this instance 
places the greater probative value on the absence of any 
corroborating evidence to support the single diagnosis of 
nerve entrapment in 1988, made without diagnostic testing or 
other supportive investigation and rationale.  There is no 
current medical diagnosis of disability.  Accordingly, the 
benefit sought must be denied.  As a whole the credible and 
probative evidence overwhelmingly preponderates against 
finding that the veteran has nerve entrapment in the left 
foot related to VA medical treatment.  Therefore, the benefit 
of the doubt doctrine does not apply.  



Nerve injury to the right arm, due to VA treatment in 
February 1990.

Factual Background

On January 22, 1990, the veteran was seen for complaints of 
chest, back and neck pains.  Pertinent laboratory studies and 
tests were suggested, and while the veteran agreed to get 
ABG's, (arterial blood gases) and chest X-ray, he "couldn't 
cooperate" with the ABG's as "she hit a nerve," and "I had 
a fit."  The chest x-ray was completed, the veteran did not 
want pain medications, and he left before the report.  When 
seen at the rheumatology clinic February 2, 1990, the veteran 
reported that he had no new complaints.  There was no 
reference to any right arm nerve problem on February 2nd, on 
the 15th upon physical therapy evaluation, or on the 16th at 
an outpatient clinic.  

VA neurology evaluation in August 1990 was without reference 
to any right arm nerve problem or dysfunction.  

In August 1991, the veteran stated that he had right arm 
disability due to improper treatment February 22, 1990, when 
a nurse injured his right arm by damaging a nerve while 
trying to draw blood.  

An April 29, 1990 medical certificate noted that complaints 
of feeling of shock like electricity running in the right 
arm.  He reported losing strength in both hands.  On May 4, 
1990, he reported right arm pain which "comes and goes."  
He was seen the 9th at a rheumatology clinic and reported 
still having "shocking sensation" in right antecubital area 
radiating up and down the arm.  He was also still having 
generalized aches and pains.  There was no specific finding 
for the right arm.  When seen at the clinic in July his 
complaints included his hands, hips and shoulders, but not 
the right arm.  A clinic record in August 1990 noted 
complaints related to medication, and the observation that 
the veteran had "a very distorted concept of his 
condition."  

VA neurology evaluation in August 1990 was without abnormal 
neurological findings for the right arm.  

VA clinical records for the veteran from 1988 to 1997 do not 
reflect any reference to or findings of right arm neuropathy 
related to nerve injury, from 1991 to 1997.  

The VA examination and evaluation in January 1998 noted 
complaints of muscle pain in both arms, and thighs, and pain 
in the joints of both elbows, hands and wrists.  There were 
no findings of right arm nerve damage.  

Analysis

Once again the Board points out that mere allegations of 
disability, no matter how sincere the belief, do not 
establish a well-grounded claim.  The veteran has not 
submitted any medical evidence showing that he has right arm 
nerve disability related to VA treatment in 1990, and the 
veteran himself is not shown to possess the medical expertise 
to determine the etiology of his various medical symptoms or 
their relationship to any particular incident, and his claims 
of medical causation are of limited probative value.  See 
Espiritu.  The fact of this matter is that there is no 
medical diagnosis of nerve damage in the right arm.  Review 
of the clinical records from January 22, 1990, to May 1990, 
shows only complaints related to the right arm, with no 
diagnosis of nerve injury.  The first element of a well 
grounded claim is absent and the veteran's claim fails.

Where the Board addresses in a decision a question that was 
not addressed by the RO, it must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby.  In this case, the RO resolved this issue 
on the merits whereas the Board finds that the appellant did 
not meet his initial burden of submitting a well grounded 
claim.  Since the appellant did not meet his initial burden, 
however, his claim is inherently implausible such that any 
error by the RO is harmless and he is not prejudiced. Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993); Meyer v. Brown, 9 Vet. 
App. 425 (1996).


ORDER

Service connection for peripheral neuropathy of the feet is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.

Service connection for arthritis of the right foot is denied.

Service connection for fibrositis, secondary to service-
connected residuals of frostbite of the feet is denied.

Service connection for disability manifested by difficulty 
swallowing, choking, chest pain, lung pain, and kidney 
disability as a result of VA whirlpool therapy in November 
and December 1989, is denied.

Service connection for nerve entrapment in the left foot as a 
result of VA surgery in 1984 is denied.

Service connection for nerve injury to the right arm, due to 
VA treatment in 1990, is denied.


		
	Michael A. Pappas
	Acting Member, Board of Veterans' Appeals



 

